—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered August 3, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
*445There was sufficient proof that defendant intended to kill his victim, whom he stabbed numerous times in the chest (People v Contes, 60 NY2d 620). The jury was free to reject defendant’s evidence that he was so intoxicated at the time of the crime that he was unable to form the requisite intent. Nor was defendant’s conviction against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Finally, we perceive no abuse of discretion in sentencing. This was a brutal murder carried out in the presence of the victim’s infant children. Concur—Wallach, J. P., Rubin, Ross, Asch and Mazzarelli, JJ.
4